Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159616(47)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  TONYA COOPER,                                                                                        Megan K. Cavanagh,
           Plaintiff-Appellee,                                                                                          Justices
                                                                    SC: 159616
  v                                                                 COA: 337702
                                                                    Oakland CC: 2015-150774-NH
  TRINITY HEALTH-MICHIGAN, doing business
  as ST. JOSEPH MERCY OAKLAND HOSPITAL,
              Defendant,
  and
  ROMAN FRANKLIN, M.D., PC, and ROMAN
  FRANKLIN, M.D.,
             Defendants-Appellants.
  ____________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before July 10, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 28, 2019

                                                                               Clerk